UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Air freight and logistics (1.4%) Deutsche Post AG (Germany) 65,062 $1,499,111 Electric utilities (40.5%) American Electric Power Co., Inc. 113,294 5,509,487 Duke Energy Corp. 84,000 6,097,560 Edison International 105,294 5,298,394 Energias de Portugal (EDP) SA (Portugal) 545,290 1,678,951 Entergy Corp. 6,114 386,649 Exelon Corp. 200 6,896 FirstEnergy Corp. 140,600 5,933,320 Iberdrola SA (Spain) 530,146 2,468,871 ITC Holdings Corp. 6,400 571,264 NextEra Energy, Inc. 74,700 5,802,696 Northeast Utilities 13,804 599,922 NV Energy, Inc. 85,662 1,715,810 OGE Energy Corp. 12,100 846,758 Pinnacle West Capital Corp. 5,297 306,643 Power Grid Corp. of India, Ltd. (India) 624,948 1,217,808 PPL Corp. 64,697 2,025,663 SSE PLC (United Kingdom) 185,843 4,190,506 Gas utilities (8.4%) China Resources Gas Group, Ltd. (China) 936,000 2,599,336 Questar Corp. 30,000 729,900 Snam SpA (Italy) 207,552 946,076 Tokyo Gas Co., Ltd. (Japan) 931,000 5,032,325 Independent power producers and energy traders (12.7%) AES Corp. 77,935 979,643 Calpine Corp. (NON) 312,756 6,442,774 Electric Power Development Co., Ltd. (Japan) 73,600 1,873,092 NRG Energy, Inc. 178,000 4,715,220 Multi-utilities (26.7%) Alliant Energy Corp. 23,958 1,202,212 Ameren Corp. 98,471 3,448,454 Centrica PLC (United Kingdom) 965,847 5,396,203 Dominion Resources, Inc. 35,800 2,082,844 E.ON AG (Germany) 33,868 591,295 GDF Suez (France) 77,163 1,485,650 National Grid PLC (United Kingdom) 445,931 5,183,408 National Grid PLC ADR (United Kingdom) (S) 64,700 3,753,247 PG&E Corp. (S) 48,799 2,173,019 Sempra Energy (S) 44,837 3,584,270 Wisconsin Energy Corp. 14,608 626,537 Oil, gas, and consumable fuels (2.2%) EQT Corp. 11,100 752,025 Origin Energy, Ltd. (Australia) 124,489 1,726,976 Water utilities (6.7%) American Water Works Co., Inc. 80,912 3,352,993 Severn Trent PLC (United Kingdom) 50,331 1,309,259 United Utilities Group PLC (United Kingdom) 255,825 2,754,036 Total common stocks (cost $84,438,510) SHORT-TERM INVESTMENTS (7.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 946,454 $946,454 Putnam Cash Collateral Pool, LLC 0.19% (d) 5,917,900 5,917,900 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.172%, May 30, 2013 (SEGSF) $501,000 500,858 U.S. Treasury Bills with effective yields ranging from 0.170% to 0.175%, May 2, 2013 (SEGSF) 402,000 401,940 Total short-term investments (cost $7,767,152) TOTAL INVESTMENTS Total investments (cost $92,205,662) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $47,713,398) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $839,312 $828,237 $(11,075) Euro Buy 6/19/13 1,057,600 1,070,776 (13,176) Barclays Bank PLC British Pound Sell 6/19/13 523,241 517,043 (6,198) Euro Buy 6/19/13 2,584,488 2,620,718 (36,230) Hong Kong Dollar Buy 5/15/13 5,449,489 5,456,995 (7,506) Japanese Yen Sell 5/15/13 2,302,189 2,343,752 41,563 Citibank, N.A. Australian Dollar Buy 4/17/13 132,816 132,304 512 British Pound Sell 6/19/13 1,618,478 1,599,189 (19,289) Euro Sell 6/19/13 226,500 235,183 8,683 Credit Suisse International British Pound Buy 6/19/13 1,127,285 1,113,894 13,391 Euro Buy 6/19/13 3,417,255 3,464,999 (47,744) Japanese Yen Buy 5/15/13 2,275,239 2,316,717 (41,478) New Zealand Dollar Buy 4/17/13 203,045 204,629 (1,584) Deutsche Bank AG Euro Buy 6/19/13 2,477,138 2,512,037 (34,899) Goldman Sachs International Euro Buy 6/19/13 399,261 404,609 (5,348) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 439,842 438,205 1,637 British Pound Buy 6/19/13 933,936 922,578 11,358 Euro Buy 6/19/13 341,802 346,458 (4,656) JPMorgan Chase Bank N.A. British Pound Sell 6/19/13 2,416,782 2,388,105 (28,677) Canadian Dollar Buy 4/17/13 2,053,244 2,086,479 (33,235) Euro Sell 6/19/13 1,112,365 1,127,963 15,598 Japanese Yen Buy 5/15/13 127,777 136,021 (8,244) Royal Bank of Scotland PLC (The) British Pound Sell 6/19/13 4,589,790 4,533,817 (55,973) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 221,117 219,515 1,602 Euro Sell 6/19/13 1,301,927 1,319,782 17,855 UBS AG Australian Dollar Sell 4/17/13 502,870 500,848 (2,022) British Pound Sell 6/19/13 2,277,352 2,249,872 (27,480) Euro Buy 6/19/13 5,060,215 5,131,824 (71,609) WestPac Banking Corp. British Pound Buy 6/19/13 458,843 451,628 7,215 Canadian Dollar Sell 4/17/13 291,577 296,284 4,707 Euro Buy 6/19/13 530,852 538,312 (7,460) Japanese Yen Buy 5/15/13 200,884 204,625 (3,741) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $110,402,825. (b) The aggregate identified cost on a tax basis is $92,314,870, resulting in gross unrealized appreciation and depreciation of $27,079,544 and $2,730,159, respectively, or net unrealized appreciation of $24,349,385. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,078,239 $3,410,214 $6,488,453 $314 $— Putnam Short Term Investment Fund * $— 4,502,479 3,556,025 85 $946,454 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,848,164. The fund received cash collateral of $5,971,900, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $341,041 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 60.5% United Kingdom 20.4 Japan 6.2 China 2.3 Spain 2.2 Germany 1.9 Australia 1.6 Portugal 1.5 France 1.3 India 1.1 Italy 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $372,020 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $224,978. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $752,025 $1,726,976 $— Industrials 1,499,111 — — Utilities 94,196,430 10,722,561 — Total common stocks — Short-term investments 946,454 6,820,698 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(343,503) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $124,121 $467,624 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $52,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
